DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Remarks filed on 03/24/2022.
Claims 1 and 2 have been amended.
Claims 4, 9, 14, 16-17 and 19-20, 24-26 and 28 have been cancelled.
Claim 31 has been added.
Claims 1-3, 8, 10-13, 15, 18, 21-23, 27 and 29-31 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 12, 13, 15, 18, 21-23, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yan Cai et al. (Molecular Pharmaceutics, 2013, 10, 2237-3347) in view of Klaus Kopka et al. (Nucl. Med and Biol, 31, 257-267, 2004).
Yan Cai discloses studies directed to ultrafast MMP sensor, MMP12, in a bleomycin (BLM)-induced mouse lung fibrosis model for diagnosis and monitoring pulmonary fibrosis (PF) treatment response by optical imaging (abstract). MMP-P12 probe was intravenously injected and optical imaging was performed using Maestro 2.0 imaging system. For semiquantitative comparison, the regions of interest (ROI) were drawn over the tissues on interest, and the scaled average signal for each area was measured. Ex-vivo imaging of excised lung and other organs gave further confirmation of the targeting specificity of MMP-P12 (page 2240).  To confirm the in vivo observations, the fluorescent signal recovery of MMP-P12 in the PF model ex vivo, using major organs carefully extracted from mice that had undergone a noninvasive optical imaging. A strong signal was found in the lung, and the signal increased accordingly with PF development (Figure 3A). In addition, the liver and kidney also showed fairly strong fluorescence signals suggesting a potential in vivo MMP-P12 metabolism pathway in these organs, Lung was basically the only organ with a progressive increase of fluorescent signals in a time-dependent fashion, having >7-fold increase on day 21 as compared with the control group (page 2242). Additional disclosure includes that the progression of PF can be detected using MMP activatable optical probe, MMP-P12, in conjunction with a whole body noninvasive fluorescence imaging technology.
Yan Cai fails to disclose matrix metalloproteinase inhibitor is Ro 32-3555 or a modified form of CGS27023A labeled with I-123 or F-18.
Kopka discloses radioiodinated analogues of the non-peptidyl broad-spectrum MMP inhibitor (MMPI) CGS 27023A for non-invasive detection of MMP activity in vivo using single photon emission computed tomography (SPECT). In vivo biodistribution using HO-[125l]-CGS 27023A in CL57 B16 mice showed rapid blood and plasma clearance and low retention in normal tissues. Radioiodination of the precursors with [123I]NaI or [125I]NaI produced the no-carrier-added MMP inhibitors [123I]I-CGS 27023A (abstract). Kopka discloses that MMPs play a key role in the normal physiology of connective tissue during development, morphogenesis and enhanced MMP expression and activity has been found in numerous disease processes, including inflammation, tumor cell metastasis, and atherosclerosis (page 257). Additional disclosure includes that in vitro pharmacological data show affinities towards MMP-2 and MMP-9 in the lower nano-molar range, comparable to those of the parent compound CGS 27023A. Using the new radiotracers in combination with SPECT could evolve as an innovative tool to non-invasively image MMP activity in pathophysiological processes such as inflammation, tumor metastasis, and atherosclerosis.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate radiolabeled Ro 32-3555 into Yan Cai’s composition. The person of ordinary skill in the art would modify the invention of Wiltshire to include a radioisotope label (125l) as taught by Kopka as an exemplary MMP inhibitor and reasonably would have expected success because Kopka teaches that using the new radiotracers in combination with SPECT could evolve as an innovative tool to non- invasively image MMP activity in pathophysiological processes such as inflammation, tumor metastasis, and atherosclerosis.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yan Cai et al. (Molecular Pharmaceutics, 2013, 10, 2237-3347) in view of Klaus Kopka et al. (Nucl. Med and Biol, 31, 257-267, 2004) as applied to claims 1, 8, 10, 12, 13, 15, 18, 21-23, 27 and 31  above, and further in view of A. Madani et al. (Eur Respir J, 2001, 18, 720-730).
The teaching of Yan Cai and Klaus Kopka  are presented supra,
Yan Cai and Klaus Kopka  does not disclose imaging destructive lung disease emphysema in a subject.
Madani discloses a review article addressing the capability of computed tomography (CT) to quantify pulmonary emphysema accurately. Madani discloses that fractal and textural analyses were applied to CT scans to assess the presence, the extent, and the types of emphysema (abstract). In pulmonary emphysema, the major advantage of CT is that in addition to providing data concerning overall lung destruction, it also identifies the specific locations in the lung where the alveolar surface has been destroyed (page 720). Additional disclosure includes that accurate diagnosis and quantification of pulmonary emphysema during life is important to understand the natural history of the disease, to assess the extent of the disease, and to evaluate and follow-up therapeutic interventions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform CT scan studies as taught by Madani into Yan Cai studies directed to diagnosis and monitoring pulmonary fibrosis. The person of ordinary skill in the art would have been motivated to make those modifications because Madani teaches that CT scanning is of particular interest for the in vivo diagnosis and quantification of pulmonary emphysema because this imaging technique offers measurements of both morphological and functional information with the possibility of interrelating structure and function (page 727) and reasonably would have expected success because , the major advantage of CT is that in addition to providing data concerning overall lung destruction, it also identifies the specific locations in the lung where the alveolar surface has been destroyed

Allowable Subject Matter
Claims 2, 3, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618